DETAILED ACTION
	This is the first office action in response to U.S. application 16/822,205. All claims are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s amendments have overcome the 101 rejection and 112(f) claim interpretation. Applicant's arguments filed 11/10/2021 have been fully considered but they are not persuasive. Applicant argues that Ando does not teach what is displayed on the virtual screen. However, as discussed in the prior art rejection below, Ando teaches displaying the content of the image to the user in the vehicle, giving an example of a movie. A new prior art search for the new claims was completed and prior art was found teaching the new features as described below. 

Claim Objections
Claim 8 objected to because of the following informalities: “at least in part of time, to the content of the moving image” should read as “at least in part of time, correspond to the content of the moving image”.  Appropriate correction is required.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-2 and 4-7 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Ando (US 20210125417).
Regarding claim 1, Ando teaches an information processing device ([0049] discusses the various units comprising an information processing device) comprising a processor (vehicle control system 100 with [0267] discussing this being executed by CPU executing a program) configured to: 
generate a traveling plan for an autonomous vehicle, the traveling plan including a traveling route and a traveling schedule ([0083] discusses the route plan unit, a sub-unit of the vehicle control system 100, planning a route to a destination with [0084] discussing planning the action of the vehicle in planned time on the route and [0068] discussing this vehicle being controlled autonomously); 
generate a moving image to be displayed on a display that is in a vehicle cabin of the autonomous vehicle ([0082] discusses the output unit, a sub-unit of the vehicle control system 100, including a display device capable of outputting visual information to any occupant of the vehicle giving examples of devices that would be used within the vehicle cabin and [0227] discussing the user appreciating content such as a movie); and
generate the traveling plan or the moving image such that at least a part of a behavior of the autonomous vehicle when the autonomous vehicle travels in accordance with the traveling plan and at least a part of a content of the moving image to be displayed on the display during traveling are coordinated with each other ([0230]-[0238] discusses an embodiment where the vehicle control system controls the image displayed on virtual screen and changes it based on the predicted motion of the vehicle, predicted using the route planned by the route plan unit).

Regarding claim 2, Ando teaches the processor is configured to generate control information with which the behavior of the autonomous vehicle during the traveling is controlled ([0068] discusses the automated-driving control unit 112, a sub-unit of the vehicle control system 100, performing control regarding automated driving); and 
the processor is configured to alter a content of the moving image during the traveling of the autonomous vehicle, based on the control information, such that the moving image is coordinated with the behavior of the autonomous vehicle ([0230]-[0238] discusses an embodiment where the vehicle control system controls the image .

Regarding claim 4, Ando teaches an autonomous vehicle comprising: the information processing device according to claim 1 ([0068] discusses the automated-driving control unit 112, a sub-unit of the vehicle control system 100, performing control regarding automated driving); and 
the display ([0082] discusses the output unit, a sub-unit of the vehicle control system 100, including a display device).

Regarding claim 5, Ando teaches an information processing method (Fig 4 shows an exemplary method of the information processing device) in which a computer ([0266] discusses the method being performed by a computer) executes: 
generating a traveling plan for an autonomous vehicle, the traveling plan including a traveling route and a traveling schedule ([0083] discusses the route plan unit, a sub-unit of the vehicle control system 100, planning a route to a destination with [0084] discussing planning the action of the vehicle in planned time on the route and [0068] discussing this vehicle being controlled autonomously); 
generating a moving image to be displayed on a display that is in a vehicle cabin of the autonomous vehicle ([0082] discusses the output unit, a sub-unit of the vehicle control system 100, including a display device capable of outputting visual information to any occupant of the vehicle giving examples of devices that would be used within the vehicle cabin and [0227] discussing the user appreciating content such as a movie); and
generating the traveling plan or the moving image such that at least a part of a behavior of the autonomous vehicle when the autonomous vehicle travels in accordance with the traveling plan and at least a part of a content of the moving image to be displayed on the display device during traveling are coordinated with each other ([0230]-[0238] discusses an embodiment where the vehicle control system controls the image displayed on virtual screen and changes it based on the predicted motion of the vehicle, predicted using the route planned by the route plan unit).

Regarding claim 6, Ando teaches a non-transitory computer readable storage medium have stored thereon instructions that, when executed by a processor ([0266] discusses the information processing being performed by a computer), causes the processor to: 
generate a traveling plan for an autonomous vehicle, the traveling plan including a traveling route and a traveling schedule ([0083] discusses the route plan unit, a sub-unit of the vehicle control system 100, planning a route to a destination with [0084] discussing planning the action of the vehicle in planned time on the route and [0068] discussing this vehicle being controlled autonomously); and 
generate a moving image to be displayed on a display that is in a vehicle cabin of the autonomous vehicle ([0082] discusses the output unit, a sub-unit of the vehicle control system 100, including a display device capable of outputting visual information to any occupant of the vehicle giving examples of devices that would be used within the vehicle cabin and [0227] discussing the user appreciating content such as a movie); and
generate the traveling plan or the moving image such that at least a part of a behavior of the autonomous vehicle when the autonomous vehicle travels in accordance with the traveling plan and at least a part of a content of the moving image to be displayed on the display device during traveling are coordinated with each other ([0230]-[0238] discusses an embodiment where the vehicle control system controls the image displayed on virtual screen and changes it based on the predicted motion of the vehicle, predicted using the route planned by the route plan unit).

Regarding claim 7, Ando teaches the processor is configured to change a movement direction of a viewpoint in the moving image to be coordinated with the change of the movement direction of the autonomous vehicle on the traveling route ([0136] “the display-position setting unit 263 updates the position and orientation of the virtual screen Sv, on the basis of the most recent position and orientation of the virtual screen Sv and the current velocity vs and acceleration as of the virtual screen Sv, in a manner similar to that of the vehicle 10”).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Ando in view of Alaniz (US 20150100179).
Regarding claim 3, Ando teaches a vehicle control system that adjusts a moving image to correspond to the vehicle control of an autonomous vehicle as described above. Ando does not explicitly teach the processor is configured to acquire content information including an acceleration, a deceleration, a yaw rate, a pitch rate or a roll rate that needs to be generated in the autonomous vehicle to correspond to a content of the moving image; and 
the processor is configured to generate the traveling plan based on the content information such that the acceleration, the deceleration, the yaw rate, the pitch rate or the roll rate that is generated in the autonomous vehicle during the traveling corresponds to the content of the moving image at least at a time point.
Alaniz teaches the processor is configured to acquire content information including an acceleration, a deceleration, a yaw rate, a pitch rate or a roll rate that needs to be generated in the autonomous vehicle to correspond to a content of the moving image ([0116] discusses generating a vehicle maneuver request with the request including a desired controlled change in movement and or direction of the vehicle where a change in movement is interpreted as an acceleration or a deceleration and a change of direction is interpreted as a yaw, pitch or roll rate and with [0117] stating this maneuver can be received from a user or from a VR engine); and 
the processor is configured to generate the traveling plan based on the content information such that the acceleration, the deceleration, the yaw rate, the pitch rate or the roll rate that is generated in the autonomous vehicle during the traveling corresponds to the content of the moving image at least at a time point ([0116] discusses generating a vehicle maneuver request, stating “the vehicle maneuver request can include a temporal element, for example a time at which the vehicle maneuver is to be executed” where the maneuver request is interpreted as a travel plan).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to take the plan routing and corresponding moving image display of Ando and modify it with the vehicle maneuver request of Alaniz as Alaniz teaches that this can “generate an immersive environment that is customized to the user and the user's environment and can allow the user to perceive the immersive environment comfortably” [0003].

Regarding claim 8, Ando teaches a vehicle control system that adjusts a moving image to correspond to the vehicle control of an autonomous vehicle as described above. Ando does not explicitly teach the processor is configured to select, among a plurality of routes leading from a current position of the autonomous vehicle to a destination of the autonomous vehicle, a route as the traveling route in which acceleration/deceleration or yaw rate, pitch rate, or roll rate occurring in the autonomous vehicle during driving periods, at least in part of time, to the content of the moving image, and the processor is configured to create a traveling plan based on the selected travelling route.
Alaniz teaches the processor is configured to select, among a plurality of routes leading from a current position of the autonomous vehicle to a destination of the autonomous vehicle ([0118] discusses determining one or more vehicle maneuver paths with [0105] stating “maneuver paths for the vehicle define real world vehicle paths (e.g., a motion path, a way, or course taken) in traveling from one point to another point, and can be within the spatial environment. The maneuver paths can include direction and speed of the vehicle” and with [0122] further stating that the selected maneuver path can be determined based on the spatial environment and available maneuver paths), a route as the traveling route in which acceleration/deceleration or yaw rate, pitch rate, or roll rate occurring in the autonomous vehicle during driving periods, at least in part of time, to the content of the moving image ([0116] discusses generating a vehicle maneuver request with the request including a desired controlled change in movement and or direction of the vehicle where a change in movement is interpreted as an acceleration or a deceleration and a change of direction is interpreted as a yaw, pitch or roll rate and with [0117] stating “the desired vehicle maneuver can be automatically determined by the VR engine 116 based on a current virtual view displayed on the output device 124 and/or a virtual world model 310”), and the processor is configured to create a traveling plan based on the selected travelling route ([0125] discusses determining the vehicle systems required to implement the vehicle maneuver path based on the VR module).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to take the plan routing and corresponding moving image display of Ando and modify it with the vehicle maneuver request of Alaniz as Alaniz teaches that this can “generate an immersive environment that is customized to .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Donnelly (US 20180040163) teaches a virtual reality service selecting route segments to more closely match virtual reality content between a pick-up location and a destination. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIELLE M JACKSON whose telephone number is (303)297-4364. The examiner can normally be reached Monday-Friday 7:00-4:30 MT.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abby Lin can be reached on 571-270-3976. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/D.M.J./           Examiner, Art Unit 3664      

/Nicholas Kiswanto/           Primary Examiner, Art Unit 3664